PER CURIAM.
This cause is before us on appeal from a judgment adjudicating appellant guilty of armed robbery and attempted murder, and sentencing him to 50 years for the robbery and 100 years for the attempted murder, to run consecutively, with the trial court retaining jurisdiction over the sentence for a period of 50 years. We affirm appellant’s sentence of 100 years for attempted first degree murder. Strickland v. State, 415 So.2d 808 (Fla. 1st DCA 1982). We also affirm appellant’s consecutive sentence of 150 years and the retention of jurisdiction over the sentence for 50 years. Harmon v. State, 416 So.2d 835 (Fla. 1st DCA 1982). The cause must be remanded to the trial court, however, for correction of the judgment and sentence to specifically reflect that appellant was adjudicated guilty of attempted first degree murder while in the possession of a firearm, pursuant to Section 775.087(1)(a), Florida Statutes. Williams v. State, 407 So.2d 223 (Fla. 1st DCA 1981). In all other respects, the judgment of conviction below stands affirmed.
BOOTH, LARRY G. SMITH and ZEH-MER, JJ., concur.